UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 6, 2012 FIRST MERCHANTS CORPORATION (Exact name of registrant as specified in its charter) INDIANA (State or other jurisdiction of incorporation) 0-17071 35-1544218 (Commission File Number) (IRS Employer Identification No.) 200 East Jackson Street Muncie, Indiana 47305-2814 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(765) 747-1500 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions:  Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (d)On June 4, 2012, the Board of Directors of First Merchants Corporation increased the size of its Board of Directors from nine (9) to ten (10) members with the additional vacancy added in Class III.The Board appointed Michael R. Becher to fill the vacancy. Mr. Becher’s term will continue until the 2013 Annual Meeting of the Shareholders, at which time he will be considered for election for a two (2) year term.It is expected that Mr. Becher will be named to the Audit Committee of the Board of Directors.A copy of the Corporation’s press release, dated June 6, 2012, announcing the appointment of Mr. Becher is attached hereto as Exhibit 99.1. Item 9.01.Financial Statements and Exhibits. (d) (99.1) Press Release dated June 6, 2012. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DATE: June 6, 2012 FIRST MERCHANTS CORPORATION By: /s/ Mark K. Hardwick Mark K. Hardwick, Executive Vice President and Chief Financial Officer EXHIBIT INDEX NumberDescription 99.1Press Release dated June 6, 2012
